633 So. 2d 1125 (1994)
Anthony Felippe PITTMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 93-946.
District Court of Appeal of Florida, First District.
March 7, 1994.
Rehearing Denied April 18, 1994.
Nancy A. Daniels, Public Defender, and Lynn A. Williams, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and Charlie McCoy, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
Appellant was sentenced as a habitual felony offender pursuant to section 775.084, Florida Statutes (1991). He appeals the denial of his challenge to the constitutionality of that statute on grounds that it is being discriminatorily *1126 applied to persons of the black race in the First Circuit. In support of the motion, he relies on statistical studies attached to his motion. One such study concluded that "black offenders are habitualized 1.76 times more frequently than similarly situated non-black offenders." We affirm the trial court's ruling because Appellant "has offered nothing to suggest that the state attorney's office acted with purposeful discrimination" in seeking habitualization in his particular case. Foster v. State, 614 So. 2d 455, 463 (Fla. 1992).
AFFIRMED.
ZEHMER, C.J., and JOANOS and WEBSTER, JJ., concur.